MEMORANDUM **
Thomas W. King, a California prisoner, appeals the district court’s denial of his 28 U.S.C. § 2254 petition, challenging his sentence for petty theft with a prior conviction. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
King contends that his sentence of 28 years to life under California’s Three Strikes Law, Cal.Penal Code Ann. § 667 (West 1999), constitutes cruel and unusual punishment. This claim is foreclosed by the Supreme Court’s decisions in Lockyer v. Andrade, — U.S. -, - & n. 1, 123 S.Ct. 1166, 1174 & n. 1, 155 L.Ed.2d 144 (2003) (holding that a state court’s decision to affirm petitioner’s two consecutive 25-years-to-life terms under the Three Strikes Law was not contrary to, or an unreasonable application of, clearly established Federal law), and Ewing v. California, — U.S. -, -, 123 S.Ct. 1179, 1190, 155 L.Ed.2d 108 (2003) (holding that petitioner’s 25-years-to-life sentence under the Three Strikes Law did not violate the Eighth Amendment’s prohibition on cruel and unusual punishment).1
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. All outstanding motions are denied.